Citation Nr: 1730771	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  15-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of low back injury with mild disc herniation at L5-S1.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disability.

3.  Entitlement to service connection for a gastrointestinal disability.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for disability of the liver.

5.  Entitlement to a higher initial disability rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

6.  Entitlement to a higher initial disability rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.

7.  Entitlement to an effective date earlier than October 4, 2012, for the award of service connection and compensation for somatic symptom disorder with predominant and persistent moderate pain.

8.  Entitlement to a higher initial disability rating for somatic symptom disorder with predominant and persistent moderate pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1993 to January 1996, plus 3 months and 23 days of prior active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the RO that, in pertinent part, assigned a 20 percent disability rating for service-connected residuals of low back injury with mild disc herniation at L5-S1.  The Veteran timely appealed for an increased rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently is not working.  While the Veteran has indicated that he was unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not otherwise raised by the record.

These matters also come to the Board on appeal from a September 2013 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for irritable bowel movement on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for a gastrointestinal disability; and the claims for an earlier effective date and for a higher initial rating for service-connected somatic symptom disorder with predominant and persistent moderate pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney in February 2016, that a withdrawal of the appeal for a higher disability rating for radiculopathy of the right lower extremity is requested.

2.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney in February 2016, that a withdrawal of the appeal for a higher disability rating for radiculopathy of the left lower extremity is requested.

3.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney in February 2016, that a withdrawal of the appeal to reopen a claim for service connection for a liver disability is requested.

4.  Throughout the rating period, the Veteran's residuals of low back injury with mild disc herniation at L5-S1 have been manifested primarily by forward flexion of the thoracolumbar spine greater than 30 degrees but with pain starting at 25 degrees flexion, a combined range of motion of 125 degrees, zero degrees bilateral rotation, an inability to perform repetitive motion, and with additional functional loss due to painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

5.  In a May 1996 rating decision, the RO denied service connection for irritable bowel movement.  The Veteran did not appeal within one year of being notified.

6.  Evidence associated with the claims file since the May 1996 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal for a higher disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal to reopen a claim for service connection for a liver disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  Throughout the rating period, the criteria for a 40 percent, but no higher, evaluation for residuals of low back injury with mild disc herniation at L5-S1 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

5.  The RO's May 1996 decision, denying service connection for irritable bowel movement, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

6.  The evidence received since the RO's May 1996 denial is new and material; and the claim for service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ), and by an August 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible.  The record does not otherwise indicate any existing pertinent evidence that has not been obtained.  Regarding the increased rating claim, the RO provided the Veteran with appropriate VA examination; and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination report to be thorough and adequate upon which to base a decision.  Regarding the reopening of a previously denied claim, the Veteran was not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).
  
Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings for Radiculopathy of Each Lower
Extremity; and Application to Reopen a Claim for 
Service Connection for a Liver Disability 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney withdrew the appeals for higher disability ratings for radiculopathy of each lower extremity in writing; and the appeal to reopen the claim for service connection for a liver disability in writing, via correspondence submitted in February 2016.  There remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeals for higher disability ratings for radiculopathy of each lower extremity, and for reopening the claim for service connection for a liver disability; and the claims are dismissed.

III.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain and radiating pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

The Veteran filed a claim for an increased evaluation on June 5, 2012.

Service connection has been established for residuals of low back injury with mild disc herniation at L5-S1.  The RO have evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to intervertebral disc syndrome; and under 38 C.F.R. § 4.124a, Diagnostic Code 8620, pertaining to sciatic nerve involvement.

Rating Criteria for Thoracolumbar Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Evaluation 

Historically, the Veteran was involved in a motor vehicle accident and injured his back in 1993.  He was thought to have a partially protruding disk at the time, and walked with a limp.  Since then, records show complaints of chronic low back pain, which exacerbated in winter months.  Magnetic resonance image (MRI) scans taken of the lumbar spine in September 1999 revealed mild disk herniation at L5-S1, along with degenerative changes.  The Veteran was able to walk on his tiptoes, as well as on his heels, without any significant difficulty.  Records show that he began physical therapy in October 2004.

The Veteran underwent a VA examination in September 2012 for purposes of determining the current severity of his thoracolumbar spine disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported that he injured his back in 1993 when he was hit by a truck.  Current examination revealed localized tenderness or pain to palpation of the thoracolumbar spine, and that the Veteran was unable to perform repetitive use testing because of pain.  There was no guarding or muscle spasm.

Ranges of motion of the thoracolumbar spine in September 2012 were to 50 degrees on flexion, with pain from 25 degrees; to 25 degrees on extension; to 30 degrees on lateral bending to the right; to 20 degrees on lateral bending to the left, with pain from 10 degrees; to 0 degrees on lateral rotation to the right, with pain; and to 0 degrees on lateral rotation to the left, with pain.  The combined range of motion was 125 degrees.  Factors contributing to functional loss of the thoracolumbar spine included less movement than normal, and pain on movement. Motor power was 5/5 in both lower extremities, and no gross sensory deficit was demonstrated.  The Veteran reported some radicular pain.  The examiner noted mild numbness in each lower extremity, and involvement of the femoral nerve and sciatic nerve.  The severity of radiculopathy in each lower extremity was described as moderate.  Deep tendon reflexes were within normal limits.  The Veteran reported no bowel or bladder problems.  The examiner noted that the Veteran was able to stand for 30 minutes with a cane, and for approximately 10-to-15 minutes without a cane; and that he was able to walk one-to-two blocks with a cane.

The Veteran reported no incapacitating episodes in September 2012, and he used no assistive devices.  X-rays taken of the thoracolumbar spine at that time revealed no acute bony findings, without instability; and minimal degenerative changes at L5-S1.  Spinal disabilities do not have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.   

In a November 2014 brief, the Veteran's representative summarized the symptoms and dysfunction noted by the December 2013 examiner and referred to an outpatient treatment notation that the Veteran was unable to exercise because of his back disorder.  The representative contended that since painful flexion began at 25 degrees flexion, the criterion for a 40 percent rating was met. In statements dated in October 2016, the Veteran and his spouse reported that he was able to drive an automobile but engaged in little other activity. 

In this case, the Board finds the most probative evidence of record to be the report of the most recent VA examination, which shows that the Veteran could flex his thoracolumbar spine to 50 degrees.  Painful motion was noted.  Additional functional loss was demonstrated, as the Veteran was unable to perform repetitive use testing because of pain.  There was no ankylosis of the thoracolumbar spine.  The evidence shows that the combined range of motion of the thoracolumbar spine was limited to 125 degrees or less.  The Veteran could not perform repetitive test movements and the examiner noted zero degrees motion in rotation, although this is not consistent with the Veteran's reports of being able to drive an automobile.  There have been no incapacitating episodes.  The September 2012 VA examiner noted painful motion and less movement than normal, and noted functional impairment due to pain.  X-rays revealed degenerative changes.  Despite the fact that the Veteran could flex beyond 30 degrees, given the specific clinical findings of painful motion beginning at 25 degrees in flexion, inability to repeat movements, and demonstrated functional loss, the Board will resolve all doubt in the Veteran's favor that a 40 percent rating more closely approximates the level of disability throughout the course of the rating period on appeal, under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

The evidence is against the award of a disability rating in excess of 40 percent at any time, based on orthopedic findings.  While the Veteran reported a worsening of his thoracolumbar spine disability in September 2016 and that the prior examination might not reflect his current functioning level, the Board notes that his thoracolumbar spine disability has been assigned the maximum evaluation based upon limited motion and functional impairment.  A 40 percent evaluation contemplates motion that is 30 degrees or less, to include no motion.  See Johnston, (citation omitted).  Therefore any additional examinations to comply with the requirements of 38 C.F.R. § 4.59 for proper measurement of painful motion are not warranted.  Credible evidence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having for a total duration of at least six weeks during a 12-month period have not been demonstrated. 

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, by rating decision in September 2012, the RO granted service connection and assigned separate disability ratings of 20 percent each for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity-each effective June 5, 2012.  As noted above, the Veteran specifically withdrew the appeals for higher disability ratings for radiculopathy of each lower extremity in February 2016.  That notwithstanding, staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disabilities exhibit symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to describe radiating pain and numbness in the lower extremities, which have been confirmed on neurological testing by the September 2012 examiner.  Here, there is no indication of moderately severe incomplete paralysis of the sciatic nerves at any time to warrant even higher evaluations.  Hence, staged ratings are not warranted.  Id.

For the foregoing reasons, the Board finds that the evidence is in favor of a 40 percent, but no higher, evaluation for residuals of low back injury with mild disc herniation at L5-S1.

Disability Ratings

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)

IV.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection in May 1996 for irritable bowel movement, on the basis that, although treated for acute symptoms, there was no showing of a chronic gastrointestinal disability.  

The evidence of record at the time of the denial of the claim in May 1996 includes the Veteran's Army Reserve records and service treatment records.  The Veteran had not reported for a scheduled VA examination.

Army Reserve records show that, on a "Report of Medical History" completed for enlistment in August 1992, the Veteran checked "no" in response to whether he ever had or now had stomach trouble or liver trouble or intestinal trouble.

Service treatment records also show that the Veteran checked "no" to ever having stomach trouble or liver trouble or intestinal trouble on a "Report of Medical History" completed in January 1994.  Clinical evaluation at that time revealed a normal abdomen and viscera.  Records show that the Veteran sought emergency care and treatment for an upset stomach in September 1994.  The diagnosis then was acute gastritis.
  
Based on this evidence, the RO concluded that the evidence failed to demonstrate a chronic gastrointestinal disability and was not well grounded.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The May 1996 rating decision, therefore, became final.

The Veteran again initiated a claim for service connection for irritable bowel movement in October 2012, contending that he continued to suffer from stomach problems.

Evidence added to the record since May 1996 includes additional VA records showing treatment for stomach pain in April 1998, and that the Veteran was advised to lose weight if possible.  In March 1999, the Veteran was treated for complaints of diarrhea, vomiting, and chills.  In February 2012, a computed tomography study was conducted due to complaints of persistent nausea and vomiting; results were suggestive of cirrhosis.

VA records, dated in March 2012, include an assessment of history of chronic loose stool about three daily for about six years; followed with a two-month history of "dry heaving," nausea, and occasional vomiting; and a 14-pound weight loss in six weeks.  A biopsy of the duodenum bulb in May 2012 revealed gastric heterotopia, and was negative for dysplasia or malignancy.  An upper endoscopic ultrasound in May 2012 revealed Grade 1 esophageal varices.  The Veteran was referred for further evaluation of liver disease.

During a consultation in May 2012 for gastroesophageal reflux disease and cirrhosis, the Veteran reported symptoms of vomiting, cramps, fatigue, diarrhea, nausea, abdominal pain, and reflux.  His abdomen was not distended in January 2013, and he then had no incontinence.

During a May 2015 VA psychiatric examination, the Veteran reported having gastroparesis from diabetes mellitus; and reported that he never knew whether he was able to digest food.  He reported becoming very nauseated, and that he felt like "throwing up" for hours.  He reportedly could not sleep when nauseated, and reported taking two different chemotherapy medications for nausea and vomiting, which did not do much. 

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of stomach problems post-service for several years.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a gastrointestinal disability is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


	
ORDER

The appeal seeking a higher disability rating for radiculopathy of the right lower extremity is dismissed.

The appeal seeking a higher disability rating for radiculopathy of the left lower extremity is dismissed.

The appeal seeking to reopen a claim for service connection for a liver disability is dismissed.

Throughout the rating period, a 40 percent, but no higher, evaluation for residuals of low back injury with mild disc herniation at L5-S1 is granted.

The application to reopen the previously denied claim of service connection for a gastrointestinal disability, and to this extent only, is granted.


REMAND

Gastrointestinal Disability 

The Veteran contends that service connection is warranted on the basis that he was treated for acute gastritis in active service; and that his stomach problems have continued to worsen post-service, to the point where he required two different chemotherapy medications for nausea and vomiting.  He is competent to describe his symptoms.

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In this case, the evidence includes current symptoms of gastroesophageal reflux disease and gastritis.  There is also a current diagnosis of cirrhosis.

Service connection requires a current disability, an injury or incident in service, and evidence linking the two. The Board is not permitted to substitute its own judgment for that of competent physicians. Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Although the Veteran did not seek treatment in active service for a gastrointestinal disability, he was treated on one occasion for acute gastritis.  The current record also shows a longstanding history of stomach and intestinal problems.  The Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical examination and opinion.

Somatic Symptom Disorder

In June 2015, a Decision Review Officer granted service connection for somatic symptom disorder with predominant and persistent moderate pain-evaluated as 30 percent disabling effective October 4, 2012.  The Veteran received notification of the rating decision in July 2015.  Thereafter, in December 2015, the Veteran submitted a proper notice of disagreement (NOD) with the assigned initial rating and with the effective date of award.

Although the RO acknowledged it in a January 2016 letter, the RO neither has resolved the NOD to the Veteran's satisfaction, nor has it issued a statement of the case (SOC) concerning the initial rating and effective date of award of service connection for somatic symptom disorder with predominant and persistent moderate pain.  The Board is required to remand the claim for the issuance of such SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from September 2012 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of stomach and intestinal problems, and the likely etiology of the disease.  All necessary tests should be accomplished.  

The examiner should provide a diagnosis of any separate gastrointestinal disorders and indicate whether each is at least as likely as not (50 percent probability or more) that any gastrointestinal disability had its onset in active service, or is otherwise related to active service.  

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.  Attention is invited to the service treatment records, which include treatment for acute gastritis in September 1994 (VBMS, document labeled STR-Medical, receipt date 8/20/1997, page 102 of 129).  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Issue a SOC with regard to the initial rating and the effective date of award for service connection and compensation for somatic symptom disorder with predominant and persistent moderate pain.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


